Citation Nr: 1211664	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-13 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left knee arthroplasty associated with ligament insufficiency prior to July 21, 2009.

2.  Entitlement to a rating in excess of 30 percent for service-connected left knee arthroplasty associated with ligament insufficiency on and after September 1, 2010.

3.  Entitlement to a rating in excess of 10 percent for service-connected ligament insufficiency of the left knee, prior to July 21, 2009.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee strain with degenerative changes and limitation of motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  This case was remanded by the Board in June 2011 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that, for the period prior to July 21, 2009, the Veteran's left knee disability was manifested by pain, swelling, varus deformity, enlargement, and limitation of motion to, at most, 130 degrees of flexion and 10 degrees of extension.

2.  The medical evidence of record shows that, for the period on and after September 1, 2010, the Veteran's left knee disability was manifested by pain, giving way, effusion, crepitation, clicking, and limitation of motion to, at most, 104 degrees of flexion and 10 degrees of extension.

3.  The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, swelling, crepitus, patellofemoral grinding, and limitation of motion to, at most, 114 degrees of flexion and 0 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected left knee arthroplasty associated with ligament insufficiency prior to July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 30 percent for service-connected left knee arthroplasty associated with ligament insufficiency on and after September 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5055, 5257, 5260, 5261 (2011).

3.  The criteria for a rating in excess of 10 percent for service-connected ligament insufficiency of the left knee, prior to July 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

4.  A separate rating of 10 percent, but not higher, for limitation of left knee extension is warranted prior to July 21, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

5.  The criteria for a rating in excess of 10 percent for service-connected right knee strain with degenerative changes and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2005, November 2008, March 2009, and June 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for instability of left knee, residual of laceration, was granted by a February 1978 rating decision and a 10 percent rating was assigned. effective November 1, 1977.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subsequently, a January 1981 rating decision recharacterized the left knee disability as history of contusion and laceration of left knee with good function, and assigned a 0 percent rating, effective April 1, 1981.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A May 1981 rating decision recharacterized the disability as residuals of a contusion, and laceration of left knee with tear of medial meniscus and restored the original 10 percent rating, effective November 1, 1977.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A January 1991 rating decision assigned a 0 percent rating, effective April 1, 1991.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A January 1993 rating decision restored the original 10 percent rating, effective November 1, 1977.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  An October 2001 rating decision discontinued the 10 percent rating for residuals of a contusion, and laceration with meniscus tear of the left knee, effective October 17, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In its place the rating decision assigned a 10 percent rating for ligament insufficiency of the left knee, effective October 18, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  That rating decision also assigned a 20 percent rating for degenerative changes of the left knee with meniscus tear and limitation of motion knee, effective October 18, 2000.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5258.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and dislocated semilunar cartilage, under Diagnostic Code 5258, was a residual condition.

The October 2001 rating decision also granted service connection for right knee strain with degenerative changes and limitation of motion and assigned a 10 percent rating, effective November 1, 1977.  38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  The hyphenated diagnostic code indicates that limitation of flexion of the leg, under Diagnostic Code 5260, was the service-connected disorder, and traumatic arthritis, under Diagnostic Code 5010, was a residual condition.

Finally, an August 2009 rating decision recharacterized the dominant left knee rating as left knee arthroplasty associated with ligament insufficiency of the left knee, and granted a 100 percent rating, effective from July 21, 2009, to August 31, 2009.  38 C.F.R. § 4.29 (2011).  A 30 percent rating was assigned, effective September 1, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  Subsequently, a November 2009 rating decision changed the effective dates of the 100 percent rating to extend from July 21, 200,9 to August 31, 2010, with the 30 percent rating effective September 1, 2010.

The medical evidence of record shows that the Veteran has consistently reported experiencing left and right knee pain throughout the entire period on appeal.

A June 2004 VA orthopedic report stated that, on physical examination, the Veteran's left knee had "a lot" of atrophy.

A May 2005 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was no evidence of effusion.  The Veteran had a full range of motion.  There was no varus deformity, valgus deformity, quadriceps atrophy, instability, or joint tenderness.

In a November 2005 VA outpatient medical report, the Veteran complained of frequent left knee giving way.

A January 2006 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was tenderness over the medial compartment, but no significant effusion.  No heat, swelling, or inflammation was noted.

In a February 2006 VA joints examination report, the Veteran complained of left knee pain, swelling, and giving way.  He also reported right knee pain and giving way, but no swelling.  On physical examination, the Veteran's left knee had a varus deformity and enlargement.  He had left knee range of motion to 130 degrees of flexion and 5 degrees of extension.  On repetitive motion, there was increased pain, but no fatigue.  There was no left knee swelling, but there was some mild lateral laxity.  The Veteran's left knee was negative on anterior drawer and Lachman testing.  The Veteran's right knee had a range of motion to 130 degrees of flexion and 0 degrees of extension.  On repetitive motion there was no increased pain or fatigue.  The Veteran's right knee was positive on anterior drawer testing and slightly positive on Lachman testing, but there was no medial or lateral instability.  No crepitus was noted in either knee.

A May 2006 VA outpatient medical report stated that magnetic resonance imaging of the Veteran's left knee showed severe narrowing of the medial compartment of the left knee with a prominent tear of the majority of the anterior cruciate ligament.  On physical examination, there was slightly decreased range of motion of the bilateral knees on flexion, as well as left knee crepitus.

In a June 2006, the Veteran complained of bilateral knee buckling.

A January 2007 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was no effusion, heat, swelling, or inflammation.  The Veteran had left knee range of motion to full extension.

An August 2007 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was no heat, swelling, inflammation, edema, or effusion.

In a February 2008 VA outpatient medical report, the Veteran complained of left knee giving way.

A March 2008 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was no effusion, heat, or inflammation.

An October 2008 VA orthopedic report stated that, on physical examination of the Veteran's bilateral knees, there was no heat, swelling, inflammation, or joint effusion.

In an October 2008 VA joints examination report, the Veteran complained of bilateral knee pain, weakness, instability, fatigability, and lack of endurance.  He denied stiffness, swelling, and locking.  He reported flare-ups of pain which did not cause functional impairment.  The Veteran denied dislocation or recurrent subluxation of either knee, and constitutional symptoms of inflammatory arthritis.  On physical examination of the Veteran's right knee, there was swelling and crepitus, but no deformity, tenderness, or laxity.  He had right knee range of motion to 130 degrees of flexion, with pain, and 0 degrees of extension, with pain.  On physical examination of the Veteran's left knee, there was swelling crepitus, and tenderness, but no deformity or laxity.  He had left knee range of motion to 137 degrees of flexion, with pain, and 0 degrees of extension, with pain.

A December 2008 VA orthopedic report stated that, on physical examination, there was mild varus deformity of the left knee, with pain over the medial joint line.  The Veteran had left knee range of motion to 10 degrees of extension.  The Veteran was recommended for a left total knee replacement.  The medical evidence of record shows that the Veteran underwent a left total knee replacement on July 21, 2009.

An August 2009 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was effusion, but no heat, swelling, inflammation, or erythema.  He had range of motion to 110 degrees of flexion and 10 degrees of extension.  A second August 2009 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was range of motion to 120 degrees of flexion and 10 degrees of extension.

A September 2009 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was range of motion to 120 degrees of flexion and 0 degrees of extension.

An October 2009 VA orthopedic report stated that, on physical examination of the Veteran's left knee, there was virtually no heat.  There was effusion, but no erythema.  The Veteran had left knee range of motion to 130 degrees of flexion and 0 degrees of extension.

In a January 2010 VA joints examination report the Veteran complained of right knee giving way approximately once or twice per month.  The Veteran reported that his right knee symptoms were giving way, pain, and stiffness.  He denied experiencing right knee deformity, instability, weakness, incoordination, decreased speed, episodes of dislocation or subluxation, locking, effusion, and symptoms of inflammation.  The Veteran reported that the symptoms did not affect the motion of the joint, and also denied experiencing flare-ups.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported being able to stand for more than one hour, but less than three hours, and being able to walk at least one mile.

On physical examination, the Veteran's gait was normal without evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone, nor was there inflammatory arthritis.  The Veteran's left knee did not have bumps consistent with Osgood-Schlatter's disease.  There also was no crepitation, mass behind the knee, click, snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  No other knee abnormalities were noted.  The Veteran had left knee range of motion to 125 degrees of flexion and 0 degrees of extension, without objective evidence of pain on motion.  The Veteran had right knee range of motion to 135 degrees of flexion and 0 degrees of extension, without objective evidence of pain on motion.  Following repetitive motion, there was no objective evidence of pain or additional limitations.  There was no joint ankylosis or lateral instability of either knee.  There was no redness, effusion, or increased warmth in the right knee, and Drawer and McMurray signs were both negative.  The Veteran's right knee did not have clicking or locking and he was able to stand on his left foot and completely flex his right knee.  The Veteran had a stable gait with strong velocity in stride without a limp.  The examiner sated that the Veteran did not have any right knee functional impairments on examination.

The examiner noted that the Veteran had received permission from his orthopedic provider to square dance.  The examiner stated that a person of the Veteran's weight and height, with instability and subluxation of a knee, would not be able to sustain the demands of square dancing.  Combined with the lack of any meniscal or ligamental abnormalities on physical examination, the examiner opined that the Veteran did not have any instability or subluxation of the right knee.  The examiner opined that the Veteran had an essentially normal functioning right knee with known radiographic evidence of degenerative changes.

In a September 2010 VA outpatient physical therapy report, the Veteran complained of bilateral knee buckling, greater on the left than the right.  On observation, the Veteran had right knee range of motion to 114 degrees of flexion and 0 degrees of extension.  He had left knee range of motion to 104 degrees of flexion to 5 degrees of extension.

In a second September 2010 VA outpatient physical therapy report, the Veteran complained that his knees gave way.  On physical examination, there was effusion of the left knee.  The Veteran's left knee was completely stable with virtually no medial and lateral laxity.  He had left knee range of motion to 120 degrees of flexion and full extension.

In an October 2010 VA outpatient physical therapy report, the Veteran complained of difficulty stepping up, as well as left knee swelling.  On range of motion testing, the Veteran had left knee extension to 8 degrees and right knee extension to 0 degrees.

In a November 2010 VA orthopedic report the Veteran complained of bilateral knee pain.  On physical examination, the Veteran's left knee was completely stable.  The Veteran had left knee range of motion to 120 degrees of flexion and full extension.  There was trace effusion, but no heat or inflammation.  The Veteran's left knee was tender over the medial compartment, with pain aggravated by internal rotation, external rotation, McMurray's testing, varus stress, and valgus stress.  The Veteran's right knee flexed well and had full extension.

In a May 2011 VA orthopedic report, the Veteran complained of both knees giving way.  He reported that his left knee was constantly puffy.  The Veteran also complained of left knee popping and difficulty getting up from a chair.  On physical examination, the Veteran's left knee had trace effusion without heat or inflammatory reaction.  He had left knee range of motion to 120 degrees of flexion and full extension.  The left knee was completely stable on varus and valgus stressing.  The examiner opined that there was no instability at 90 degrees of flexion or mid-range.  The Veteran's right knee was also stable, and varus and valgus stressing did not aggravate his discomfort.  The right knee was significantly positive on patellofemoral grind testing.

In a June 2011 VA orthopedic report the Veteran complained of left knee giving way.  The Veteran had left knee range of motion to 120 degrees of flexion and 10 degrees of extension.  There was no joint effusion, heat, swelling, or inflammation.

In a July 2011 VA outpatient physical therapy report, the Veteran complained of occasional left knee giving out.  On physical examination, the Veteran had an antalgic gait pattern with his left leg and difficulty rising from a seated position.  There was tenderness of the left knee along the medial joint line and over the patellar ligament, as well as mild tightness in the left leg musculature.  The Veteran had left knee range of motion to 124 degrees of flexion and 0 degrees of extension.  His left leg strength was 4/5 and sensation was intact to light touch.

In an August 2011 VA joints examination report, the Veteran reported experiencing left knee giving way, pain, stiffness, and weakness.  He denied experiencing left knee deformity, instability, incoordination, decreased speed of motion, episodes of dislocation or subluxation, or locking episodes.  The Veteran reported effusions one time with multiple symptoms of inflammation.  The conditions did not affect the motion of the Veteran's joint, and he reported that the symptoms were constant and did not flare-up.  The Veteran reported experiencing right knee giving way, pain, and weakness.  He denied experiencing left knee deformity, instability, stiffness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, or effusions.  He had one symptom of inflammation.  The conditions did not affect the motion of the Veteran's joint, and he reported that the symptoms were constant and did not flare-up.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran reported being able to stand for at least one hour, and being able to walk one quarter of a mile.

On physical examination, the Veteran's gait was upright and steady with strong coordination but with slightly slowed velocity and no limp.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone, nor was there inflammatory arthritis.  The Veteran's right knee did not have bumps consistent with Osgood-Schlatter's disease.  There was crepitation, but no mass behind the knee, click, snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  No other knee abnormalities were noted.  The Veteran's left knee did not have bumps consistent with Osgood-Schlatter's disease.  There was crepitation and click or snaps, but no mass behind the knee, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  

The Veteran had left knee range of motion to 122 degrees of flexion and 0 degrees of extension, with objective evidence of pain on motion.  The Veteran had right knee range of motion to 130 degrees of flexion and 0 degrees of extension, with objective evidence of pain on motion.  Following repetitive motion, there was objective evidence of pain, but there were no additional limitations.  There was no joint ankylosis, lateral instability, or redness of either knee.  There was effusion in the left knee, but not in the right knee.  The Veteran's patella was freely mobile, bilaterally.  The diagnoses were mild degenerative joint disease of the right knee and left total knee replacement.  The examiner specifically stated that there was no lateral instability or subluxation in either knee on examination.  There were no weakened movements or excessive fatigability of either knee.  The Veteran's thigh and half muscles were tight during flexion.  There was no buckling of either knee during standing or propulsion in ambulation.  The examiner stated that, while the Veteran reported both knees giving way, on examination the knees were strong and tight bilaterally without any joint instability found.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a 0 percent rating, flexion that is limited to 45 degrees warrants a 10 percent rating, flexion that is limited to 30 degrees warrants a 20 percent rating, and flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a 0 percent rating, extension that is limited to 10 degrees warrants a 10 percent rating, extension that is limited to 15 degrees warrants a 20 percent rating, extension that is limited to 20 degrees warrants a 30 percent rating, and extension that is limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Left Knee Prior to July 21, 2009

The medical evidence of record shows that, for the period prior to July 21, 2009, the Veteran's left knee disability was manifested by pain, swelling, varus deformity, enlargement, and limitation of motion to, at most, 130 degrees of flexion and 10 degrees of extension.

Prior to July 21, 2009, the Veteran was in receipt of two ratings for his left knee disability; a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage, and a 10 percent rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  A 20 percent rating is the maximum rating provided by Diagnostic Code 5258.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted under Diagnostic Code 5258.

The Board notes that separate ratings may be assigned for knee limitation of flexion, limitation of extension, and instability where the criteria for a compensable rating are met for more than one set of rating criteria.  VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2004).  The Veteran is in receipt of a rating under Diagnostic Code 5258, which specifically contemplates locking, pain, and effusion.  Accordingly, the Board finds separate ratings for limitation of flexion and extension can be assigned, where warranted, in conjunction with that rating because the symptomatology of limitation of motion is different htan locking, pain, and effusion.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

There is no medical evidence of record that the Veteran had a left knee range of motion on flexion of less than 130 degrees prior to July 21, 2009.  Accordingly, the Board finds that a compensable rating is not warranted under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  While the Veteran was shown to have extension limited to 10 degrees in December 2008, that limitation of motion would warrant a 10 percent, but not higher, rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Accordingly, the Board finds that a separate rating of 10 percent, but not higher, for limitation of extension is warranted, prior to July 21, 2009.  However, the Board finds that rating would not continue after July 21, 2009, because the criteria for total knee arthroplasty contemplate that same symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

The Veteran has reported left knee pain on use, a contention which is substantiated by the medical evidence of record.  However, pain is already specifically contemplated by the currently assigned rating under Diagnostic Code 5258.  In addition, while the medical evidence of record prior to July 21, 2009 does not clearly indicate the exact degrees of the Veteran's pain-free ranges of motion, to warrant an increased rating based on limitation of motion, the Veteran would have to experience sufficient pain to result in significant further reductions in range of motion.  For example, the greatest degree of left knee limitation of flexion noted prior to July 21, 2009 was 110 degrees.  A compensable rating for left knee flexion is only warranted for limitation of flexion to 45 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  There is no evidence of record that the Veteran's pain was so severe as to result in a further reduction of flexion to 45 degrees or less.  Similarly, to warrant an increased rating based on limitation of extension alone, the Veteran would have to have experienced limitation of left knee extension to 20 degrees, which is double the maximum amount of limitation ever shown in the relevant period prior to July 21, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Such additional limitations due to pain would be so significant that the Board finds that the absence of any medical findings of such a level of impairment is evidence demonstrating that the limitations did not exist.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  Accordingly, the Board finds that the preponderance of the evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 20 percent for a dislocated semilunar cartilage and 10 percent for limitation of extension, prior to July 21, 2009.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the Veteran's separate rating for recurrent subluxation or lateral instability, while the Veteran had reported experiencing instability and giving way on multiple occasions, there is only one medical report of record during the relevant period prior to July 21, 2009, that shows instability of any kind.  That report is the February 2006 VA joints examination report, which found that the Veteran had mild lateral laxity in the left knee.  As a result of that characterization of the laxity as mild, combined with a finding of no instability in May 2005 and no laxity in October 2008, the Board finds that the Veteran's left knee instability was best characterized as slight in nature prior to July 21, 2009.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for ligament insufficiency, left knee, for the period prior to July 21, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

As for other provisions under the Schedule, the Veteran's left knee has never been ankylosed and there was no malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Accordingly no increased or separate ratings are warranted under those diagnostic codes.

The record shows that left knee arthritis was diagnosed prior to July 21, 2009, as shown through x-ray examination.  However, such findings, combined with the limitation of motion elicited, warrant no more than a 10 percent rating.  However, a rating pursuant to Diagnostic Code 5003 cannot be combined with the rating based on limitation of extension that is assigned by this decision.  38 C.F.R §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).  

Accordingly, the Board finds that a separate rating of 10 percent, but not higher for limitation of extension is warranted prior to July 21, 2009.  However, the preponderance of the evidence is against assigned ratings in excess of 20 percent for a dislocated mensicus or in excess of 10 percent for instablity.  Therefore, the claim for any higher rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee On and After September 1, 2010

The medical evidence of record shows that, for the period on and after September 1, 2010, the Veteran's left knee disability was manifested by pain, giving way, effusion, crepitation, clicking, and limitation of motion to, at most, 104 degrees of flexion and 10 degrees of extension.

On and after September 1, 2010, the Veteran was in receipt of a single 30 percent rating under Diagnostic Code 5055 for a prosthetic knee replacement.  The Board notes that separate ratings may be assigned for knee limitation of flexion, limitation of extension, and instability.  VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  However, in this case the Veteran is in receipt of a rating under Diagnostic Code 5055, which specifically contemplates rating by analogy under certain circumstances.  Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following prosthesis.  Then, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, and a 30 percent rating is warranted where there are intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating that may be assigned a prosthetic knee is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

In this case, the medical evidence of record does not show that the Veteran has experienced chronic severe painful motion or weakness in his left knee for the period on and after September 1, 2010.  While the medical evidence of record shows that the Veteran has consistently reported left knee pain since September 1, 2010, the preponderance of the evidence shows that it is not severe in degree.  The Veteran's left knee range of motion has not been limited to a significant extent, and the medical evidence of record demonstrates that the Veteran experiences relatively little functional impairment from his left knee symptoms.  Indeed, overall, the Veteran's left knee symptoms have improved since his left knee replacement.  Accordingly, the Board finds that a 60 percent rating is not warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The medical evidence of record shows that the Veteran's left knee is not ankylosed.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  In addition, the evidence of record does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  Finally, the medical evidence of record shows that the Veteran's left knee has been limited on extension to, at most, 10 degrees.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

The Veteran has reported left knee pain on use, a contention which is substantiated by the medical evidence of record.  However, pain is already specifically contemplated by the currently assigned rating under Diagnostic Code 5055.  In addition, as with the previous period, while the medical evidence of record on and after September 1, 2010 does not clearly indicate the exact degrees of the Veteran's pain-free ranges of motion, to warrant an increased rating based on limitation of motion, the Veteran would have to experience sufficient pain to result in significant further reductions in range of motion.  As the Veteran's greatest left knee limitation of motion was no worse than as noted in the previous period, there is no evidence of record that the Veteran's pain was so severe as to result in a sufficient reduction in range of motion to warrant a single or combined rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  That finding is substantiated by the August 2011 VA joints examination report, which found that the Veteran's left knee disability had a mild effect on five activities of daily living, and no effect on the rest.  Such an assessment is not consistent with pain which would be of such a severity as to warrant a rating in excess of 30 percent based on limitation of motion.  In addition, in the August 2011 VA joints examination report, the Veteran stated that his joint conditions, including pain, did not affect his joint motion.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 30 percent for the period on and after September 1, 2010.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Board finds that a separate rating for instability of the left knee is not warranted for the period on and after September 1, 2010, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran had reported experiencing giving way on multiple occasions, no instability was found on physical examination in January 2010, September 2010, November 2010, May 2011, and August 2011.  Accordingly, a separate rating for left knee instability is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating as of September 1, 2010.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee

Traumatic arthritis, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated on the basis of limitation of motion.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  For the purpose of rating disability from arthritis, the knee is considered to be a major joint. 38 C.F.R. § 4.45 (2011).

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, swelling, crepitus, patellofemoral grinding, and limitation of motion to, at most, 114 degrees of flexion and 0 degrees of extension.  There is no medical evidence of record that the Veteran has had a right knee range of motion on flexion of less than 114 degrees or extension of less than 0 degrees at any point during the period on appeal.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under either Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  In addition, the Board finds that separate ratings for limitation of flexion and extension are not warranted, as the record does not show that the Veteran's right knee range of motion has been limited to a compensable degree in flexion or extension at any point during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011); VAOPGCPREC 9-04 (2004), 69 Fed. Reg. 59990 (2004).

The Veteran has reported right knee pain on use, a contention which is substantiated by the medical evidence of record.  However, the January 2010 VA joints examination report stated that the Veteran did not have objective evidence of pain on motion and the August 2011 VA joints examination report found that the Veteran's right knee disability had no impact on his activities of daily living.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for other provisions under the Schedule, the Veteran's left knee has never been found to be ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2011); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted under these diagnostic codes.

Furthermore, a separate rating for instability of the left knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran had reported experiencing instability on multiple occasions, no instability was found on numerous physical examinations.  Accordingly, the Board finds that a separate rating for right knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The record shows that right knee arthritis has been diagnosed, as shown through x-ray examination.  However, that finding, combined with the limitation of motion elicited, warrants no more than a 10 percent rating under 38 C.F.R §§ 4.45, 4.71a, Diagnostic Code 5003 (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any rating in excess of 10 percent for the Veteran's right knee disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final Considerations

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant ratings in excess of the currently assigned ratings for the Veteran's left and right knee disabilities under any rating criteria at any time during the periods pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities ratings for either his left and right knee disabilities inadequate.  The Veteran's left and right knee disabilities were rated under several diagnostic codes in 38 C.F.R. § 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left and right knee disabilities are manifested by well defined symptomatology.  When comparing his disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the ratings currently assigned for his left and right knee disabilities.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of knee disabilities, but the medical evidence does not show that those manifestations are present.  The criteria for the currently assigned ratings for the Veteran's left and right knee disabilities reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular ratings are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.71a (2011).

The Board finds that the criteria for a separate rating of 10 percent for limitation of extension were met prior to July 21, 2009, but not after.  Otherwise, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's left and right knee disabilities.  Therefore, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

A rating in excess of 20 percent for service-connected left knee arthroplasty associated with ligament insufficiency, prior to July 21, 2009, is denied.

A rating in excess of 30 percent for service-connected left knee arthroplasty associated with ligament insufficiency on and after September 1, 2010, is denied.

A separate rating of 10 percent, but not higher, is granted for left knee limitation of extension prior to July 21, 2009, but not after.

A rating in excess of 10 percent for service-connected ligament insufficiency of the left knee prior to July 21, 2009, is denied.

A rating in excess of 10 percent for service-connected right knee strain with degenerative changes and limitation of motion is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


